Citation Nr: 1643962	
Decision Date: 11/18/16    Archive Date: 12/01/16

DOCKET NO.  06-35 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for tinnitus, including whether the claim may be allowed.

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for hearing loss in the right ear, including whether the claim may be allowed.

3.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for hearing loss in the left ear, including whether the claim may be allowed.

4.  Entitlement to service connection for right knee disability.

5.  Entitlement to service connection for left knee disability.



REPRESENTATION

Veteran represented by:	Eric A. Gang, Attorney


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1987 to June 1990.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In March 2009, the Veteran testified at a Travel Board hearing at the RO in Waco, Texas before a Veterans Law Judge who has since retired.  Accordingly, in June 2016, the Veteran was offered the opportunity to have another hearing before a different Veterans Law Judge.  The Veteran was advised that if he did not respond within 30 days, the Board would assume that he does not want another hearing and proceed accordingly.  As of this date, there has been no response from the Veteran; therefore, the Board finds there is no hearing request pending at this time.

In April 2010, the Board denied, in part, the issues of entitlement to service connection for right and left knee disabilities.  The Veteran appealed the April 2010 Board decision for these issues to the United States Court of Appeals for Veterans Claims (Court).  By order dated March 2012, the Court granted a Memorandum Decision, vacating the April 2010 Board decision for these issues and remanding the case for compliance with the terms of the Memorandum Decision.  In January 2013 the Board remanded these issues and the case has been returned to the Board for appellate review.

Before reaching the merits of the claims for tinnitus and hearing loss in the right and left ears, the Board must first determine whether new and material evidence has been received to reopen these previously denied claims.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Therefore, the Board has listed these issues on the title page accordingly.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA electronic claims file.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for hearing loss in the left ear, a right knee disability, and a left knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  In an April 2009 Board decision, the claims for entitlement to service connection for tinnitus and bilateral hearing loss were denied. 

2.  The evidence received since the April 2009 Board decision, regarding service connection for tinnitus and hearing loss in the right ear, is cumulative and redundant and does not raise the possibility of substantiating these claims.

3.  The evidence received since the April 2009 Board decision, regarding service connection for hearing loss in the left ear, is not cumulative or redundant and raises the possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The April 2009 Board decision, denying entitlement to service connection for tinnitus and bilateral hearing loss, is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1100 (2015).

2.  New and material evidence has not been received since the April 2009 Board decision to reopen service connection for tinnitus and hearing loss in the right ear.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5108 (West 2014); 38 C.F.R. §§ 3.156, 3.159, 3.303 (2015).

3.  New and material evidence has been received since the April 2009 Board decision to reopen service connection for hearing loss in the left ear.  38 U.S.C.A. §§ 1131, 5108; 38 C.F.R. §§ 3.156, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence for Tinnitus and Hearing Loss in the Right Ear 

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in April 2011 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim to include where warranted by law, and affording the claimant a hearing before the Board.  38 U.S.C.A. §§ 5103, 5103A.  There is no evidence that additional records have yet to be requested.  

The Veteran was not afforded VA examinations for his claims to reopen service connection for tinnitus and hearing loss in the right ear, but none are required.  As will be discussed below, the Board finds that the evidentiary record does not show competent evidence of a nexus between tinnitus and service or a current diagnosis of hearing loss in the right ear for VA purposes during the appeal period.  See Waters v. Shinseki, 601 F.3d 1274, 1277 (Fed. Cir. 2010).  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

At the time of the April 2009 Board decision, the evidence of record included service treatment records, April 2005 VA audiological examination, and VA treatment records dated from October 2003 to November 2004.

Evidence received since the April 2009 Board decision includes an April 2011 private audiogram report and April 2013 notice of disagreement by the Veteran's attorney.  While this evidence is new, it is not material because does not relate to an unestablished fact necessary to substantiate these claim on appeal.  Specifically, they are silent as to the element of a nexus between tinnitus and service and silent as to the element of a current disability of hearing loss in the right ear.  These elements were established at the time of the April 2009 Board decision.  As such, the claims for entitlement to service connection for tinnitus and hearing loss in the right ear are not reopened.

New and Material Evidence for Hearing Loss in the Left Ear

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  Given the decision below, a detailed explanation of how VA complied with its duties to notify and assist is unnecessary.

Evidence received since the April 2009 Board decision includes an April 2011 statement from Dr. Garcia who noted the Veteran has had hearing loss in the left ear "for many years probably related to noise exposure when he worked at Shipyard in his military service."  The Board finds that this evidence is new and material to the element of establishing a positive nexus between a current disability and service, which was not established at the time of the April 2009 Board decision.  As a result, this claim is reopened.  38 U.S.C.A. §§ 1131, 5108; 38 C.F.R. §§ 3.156(a), 3.303.


ORDER

As new and material evidence has not been received, the claim of entitlement to service connection for tinnitus is not reopened.  The appeal is denied to this extent.

As new and material evidence has not been received, the claim of entitlement to service connection for hearing loss in the right ear is not reopened.  The appeal is denied to this extent.

As new and material evidence has been received, the claim of entitlement to service connection for hearing loss in the left ear is reopened.  The appeal is allowed to this extent.


REMAND

As to the issue of service connection for hearing loss in the left ear, a remand is needed to obtain an additional VA medical opinion.  When VA undertakes to provide a VA medical opinion, it must ensure that the examination and/or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In April 2005, the Veteran was afforded a VA audiological examination and medical opinion for hearing loss in the left ear.  The examiner noted review of the claims file and clinical findings from examination and provided a medical opinion with a rationale based on an incomplete factual history.  Specifically, the examiner noted, in part, that "[t]he Veteran's hearing remained normal in both ears throughout his military service, as is documented in his [service medical records]."

Review of service treatment records shows audiometric readings within normal limits throughout service, as noted upon entry in March 1987, in June 1987, June 1988, and upon separation in June 1990.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (holding that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss).  Nevertheless, an upward shift in the left ear is shown, specifically at the 500 Hertz range from in-service audiometric readings in June 1987 and June 1988.  Although the Veteran reported to the April 2005 VA examiner that he began to experience hearing problems in June 2004, the Board finds that an additional medical opinion is needed in light of the shift in audiometric readings in the left ear during service and the April 2011 medical opinion by Dr. Garcia, as discussed above.

As to the issues of service connection for right and left knee disorders, in the January 2013 remand, the RO was requested, in part, to "obtain copies . . . of records not already of record, including any pertinent VA treatment records dated since June 2010.  Any negative response must be in writing and associated with the claims file."  As of this date, these is no indication of record that the RO made an attempt to any of the Veteran's VA treatment records dated since June 2010.  As a result, unfortunately, an additional remand is needed to obtain these potentially relevant identified treatment records for the issues on appeal.

In the January 2013 remand, the RO was also requested, in part, to schedule the Veteran for a VA examination and for the examiner to provide an opinion as to whether any current right and/or left knee disability is related to service.  The Board specified that "[t]he opinion and rationale must include consideration and discussion of the Veteran's competent report of his in-service physical activities and . . . his reported in-service knee symptoms with continuity thereafter."  

In May 2013, the Veteran was afforded a VA Disability Benefits Questionnaire (DBQ) examination for knee and lower leg conditions.  The examiner completed a physical examination of the Veteran's knees and rendered a medical opinion, in part, without consideration of the Veteran's competent report of his in-service physical activities and in-service knee symptoms with continuity since service.  As a result, unfortunately, an additional remand is needed to obtain an addendum to the May 2013 VA medical opinion.  When VA undertakes to provide a VA medical opinion, it must ensure that it is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all relevant outstanding VA treatment records dated from June 2010 forward.

If the RO cannot locate such records it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  The RO should obtain an additional VA medical opinion as to the nature and etiology of hearing loss in the left ear.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and the Veteran's own assertions. 

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology and noise exposure.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The VA examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that the current diagnosis of hearing loss in the left ear for VA purposes manifested in service or is otherwise causally or etiologically related to his military service, to include noise exposure and upward shift in audiometry readings from June 1987 to June 1988.  

3.  After completing the foregoing development and associating all additional records with the claims file, obtain an addendum medical opinion from the May 2013 VA DBQ examiner for knee and lower leg conditions, or an appropriate clinician, for the Veteran's right and left knee disabilities.  If the examiner concludes that another examination is required, such should be provided.  The entire claims file (including documents in VBMS and VVA) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review. 

The examiner must prepare an addendum opinion for the purpose of stating whether or not the medical opinion rendered in May 2013 for right and left knee disabilities has changed after consideration of the Veteran's competent report of his in-service physical activities and in-service knee symptoms with continuity since service.  An explanation for the opinion expressed must be provided.

4.  After the development requested has been completed, the RO should review the medical opinions to ensure that they are in complete compliance with the directives of this REMAND.  If the opinions are deficient in any manner, the RO must implement corrective procedures at once. 

5.  When the development requested has been completed, these issues should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his attorney should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


